Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 1 of 59    PageID #:
                                   858



 JENNIFER BROWN, #10885
 P.O. Box 8415
 Honolulu, HI 96830
 (808) 554-5576
 hawaiicivilrightsproject@gmail.com

 DAVID B. OWENS*
 LOEVY & LOEVY
 100 S. King Street, #100
 Seattle, WA 98104
 (312) 243-5900
 *admitted pro hac vice

 Attorneys for Plaintiff

                   IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF HAWAI‘I

 SEFO FATAI,                            )   CIVIL NO. 1:19-cv-603 JMS/WRP
                                        )
       Plaintiff,                       )   FIRST AMENDED COMPLAINT FOR
                                        )   DAMAGES AND OTHER RELIEF
                                        )
              v.                        )   JURY TRIAL DEMANDED
                                        )
 CITY AND COUNTY OF HONOLULU;           )
 SERGEANT EDGAR NAMOCA;                 )
 OFFICER MARK RAMOS; OFFICER            )
 FUMIKAZU MARAOKA, OFFICER              )
 JOSHUA NAHULU, OFFICER MARK            )
 KEALOHA, and OFFICER BOYCE             )
 SUGAI,                                 )
                                        )
       Defendants.                      )
                                        )
                                        )




                                       1

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 2 of 59               PageID #:
                                   859


                           FIRST AMENDED COMPLAINT

       Plaintiff, SEFO FATAI, by and through his attorneys, JENNIFER BROWN,

 and LOEVY & LOEVY, hereby complains against Defendants CITY AND COUNTY

 OF HONOLULU, SERGEANT EDGAR NAMOCA, OFFICER MARK RAMOS;

 OFFICER FUMIKAZU MARAOKA, OFFICER JOSHUA NAHULU, OFFICER MARK

 KEALOHA, and, OFFICER BOYCE SUGAI, and alleges as follows:

                                    INTRODUCTION

       1.     Plaintiff Sefo Fatai was wrongfully arrested, prosecuted, and

 incarcerated for drug crimes he did not commit. Plaintiff is not a drug dealer and had

 absolutely no arrests, let alone convictions or other history, related to the criminal

 drug trade of narcotics. Nonetheless, Plaintiff was arrested and prosecuted for the

 distribution of methamphetamine due to the misconduct of Honolulu Police

 Department (HPD) officers, who knew Plaintiff was innocent but prosecuted him

 anyway.

       2.     In so doing, the HPD officers put false and misleading claims into their

 reports; suppressed evidence of their own misconduct, including in manipulating

 witnesses; hid the fact they knew Plaintiff was innocent and had manipulated and

 coerced false witness statements; and secreted the fact they fabricated police reports

 and warrant applications to deprive Plaintiff of liberty. This heinous ordeal, which

 began in 2011, did not end until 2018, when the bogus charges were finally dismissed

 with prejudice.

       3.     Through the course of some seven years, three of which he spent

                                             2

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 3 of 59                PageID #:
                                   860


 wrongfully in custody, Plaintiff had to fight criminal charges that were not supported

 by probable cause but, instead, were only made possible due to the fabricated and

 untrue account created by HPD officers acting pursuant to the policies, practices, and

 customs of Honolulu.

       4.     Though nothing can bring back the time Defendants have taken from

 Plaintiff, this action seeks to hold accountable the actions of those who arrested,

 prosecuted, and framed Plaintiff for crimes he did not commit. In addition, this action

 seeks to deter officers within the City and County of Honolulu, whose policies,

 practices, and customs were the moving force behind the violation of Plaintiff’s

 constitutional rights.

                                        PARTIES

       5.      Plaintiff SEFO FATAI (“Plaintiff”) is and was at all times relevant a

 resident of the County of Honolulu, State of Hawai‘i.

       6.      Defendants SERGEANT EDGAR NAMOCA, OFFICER MARK RAMOS,

 OFFICER FUMIKAZU MURAOKA, OFFICER JOSHUA NAHULU, OFFICER MARK

 KEALOHA, and OFFICER BOYCE SUGAI, were at all times relevant residents of the

 City and County of Honolulu, State of Hawai‘i, were, at all times relevant, employed as

 police officers by the City and County of Honolulu; and are sued in their individual

 capacities for actions taken under color of law and within the scope of employment for

 the City and County of Honolulu.1


 1The individually-named defendants are sued in their personal capacities for actions
 they took within their scope of employment as members of the Honolulu Police
 Department for actions taken under the color of law. See Hafer v. Melo, 502 U.S. 21
                                          3

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 4 of 59                  PageID #:
                                   861


       7.      At all times relevant, Defendants RAMOS, MURAOKA, NAHULU,

 SUGAI, and KEALOHA, were members of the Narcotics/Vice Division of the Honolulu

 Police Department, assigned to District 8, and, within that District, served as

 members of the Crime Reduction Unit and/or the Weed and Seed Detail within the

 District—a small unit that operates in support of uniformed patrol officers, that works

 largely in plainclothes and that typically performs specific tactical operations and

 investigations (rather than responding to calls for service).

       8.      At all times relevant to the events described in this complaint,

 Defendant NAMOCA, and was a supervisor within the Honolulu Police Department,

 assigned to District 8, and directly supervised the District 8 Crime Reduction Unit

 and the Weed and Seed Detail of which Defendants Ramos, Muraoka, Nahulu, Sugai,

 and Kealoha were a part of. Namoca was responsible for overseeing the prosecution of

 Plaintiff, and in that capacity he directed, reviewed, approved, and ratified decisions

 of the other Defendants, including specifically being apprised of the investigation and

 arrest of Fatai, approving both reports and investigative actions undertaken by the

 Ramos, Muraoka, Nahulu, Sugai, and Kealoha. As a supervisor actively involved in

 the work of the District 8 Crime Reduction Unit and Weed and Seed Detail, Defendant

 Namoca would also attend briefing meetings and even respond to the scene of

 investigations (including, for example, the arrest of Plaintiff).

       9.      Defendant Namoca had knowledge of the investigative steps taken and


 (1991) (“Personal-capacity suits . . . seek to impose individual liability upon a
 government officer for actions taken under color of state law.”).


                                              4

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 5 of 59                   PageID #:
                                   862


 evidence generated by the Ramos, Muraoka, Nahulu, Sugai, and Kealoha.

        10.     Collectively, Defendants, Namoca, Ramos, Muraoka, Nahulu, Sugai, and

 Kealoha are referred to herein as the “Individual Defendants.”

        11.     Defendant CITY AND COUNTY OF HONOLULU is and was at all

 times relevant hereto, a duly organized municipal corporation in the City and County

 of Honolulu, State of Hawai‘i. The City and County of Honolulu (“County” or

 “Honolulu”) is or was the employer of the Individual Defendants named above.

 Honolulu is responsible for indemnifying judgments against the Individual

 Defendants. In addition, it is liable for all torts the Defendants committed pursuant to

 the doctrine of respondeat superior. Finally, it is liable for violations of Plaintiff’s

 rights caused by the unconstitutional policies and customs of the City and County of

 Honolulu, including actions of Individual Defendants undertaken pursuant to those

 policies and customs during the prosecution of Plaintiff.

                              JURISDICTION AND VENUE

        12.     The claims asserted present a question of federal law thereby conferring

 jurisdiction upon this court pursuant to 28 U.S.C. §§ 1331, 1334(3).

        13.     This Court has jurisdiction over Plaintiff’s state law claims pursuant to

 28 U.S.C. § 1367.

        14.     Venue is proper under 28 U.S.C. § 1391(b) as, on information and belief,

 Defendants reside in this judicial district, and the events and omissions giving rise to

 Plaintiff’s claims occurred within this judicial district in the State of Hawai‘i.




                                               5

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 6 of 59              PageID #:
                                   863


                                FACTUAL ALLEGATIONS

                                  Plaintiff Is Innocent

        15.    In 2011, Plaintiff Sefo Fatai worked as a laborer, had stable housing, and

 was a mechanic by trade.

        16.    Plaintiff was not involved in the drug trade whatsoever, but he was

 nonetheless detained, searched, arrested, and prosecuted for drug crimes he did not

 commit. This ordeal began in August of 2011, and Plaintiff’s first contact with law

 enforcement was August 24, 2011.

                    The Police Officer Defendants Work Together
                          In the Medford Drug Operation

        17.    Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha were all

 members of one of two subunits within the District 8 of the Narcotics Division of the

 Honolulu Police Department—the Crime Reduction Unit or the Weed and Seed Detail.

        18.    In that capacity, Defendants Ramos, Muraoka, Nahulu, Sugai, and

 Kealoha worked together as part of a small team to conduct specific investigations,

 including controlled buys.

        19.    As it concerns the arrest of Plaintiff, Ramos was “lead case agent,” but

 worked hand-in-hand with Muraoka, Nahulu, Sugai, and Kealoha (and other HPD

 officers), in the operation.

        20.    In that vein, and for example, on August 24, 2011, Defendant Ramos held

 a “briefing” meeting in the Crime Reduction Unit office of the Kapolei police station,

 which was attended by Defendants Muraoka, Nahulu, Sugai, and Kealoha and

 possibly other officers. In this meeting, these defendants made a plan for how they
                                             6

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 7 of 59                 PageID #:
                                   864


 would conduct what they called a “controlled narcotics operation,” including a

 discussion of Kristin Medford would be their “informant,” a crucial witness for any

 prosecution.

       21.      This investigation is hereinafter referred to as the Medford Drug

 Operation, which was a specific mission instituted by Defendants Ramos and that

 involved Defendants Muraoka, Nahulu, Kealoha, and Sugai, each of whom

 participated directly in the Medford Drug Operation that led to the eventual arrest

 and prosecution of Plaintiff.

       22.      Supervising Defendant Namoca was either present for the meeting

 setting up the Medford Drug Operation or made aware of its existence, and he

 assigned particular officers to participate in the operation.

       23.      As a result of their meeting, Defendants Muraoka, Nahulu, Kealoha, and

 Sugai were each given, and understood, their specific roles in the Medford Drug

 Operation.

       24.      During the events leading to the arrest of Plaintiff, Defendants Ramos,

 Muraoka, Nahulu, Sugai, and Kealoha, and other officers, were in coordinated, real-

 time communication via their portable police radios as well as speaking with one

 another directly.

       25.      During the process of arresting and prosecuting Plaintiff and the

 Medford Drug Operation more generally, Defendants Ramos, Muraoka, Nahulu,

 Sugai, and Kealoha worked together in generating a number of documents, reports,

 affidavits, etc., all of which were reflective of the common plan to work together to


                                             7

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 8 of 59               PageID #:
                                   865


 arrest and prosecute Plaintiff. These documents frequently refer to the work of one-

 another as it relates to the factual basis for the prosecution, search, and arrest of

 Plaintiff. In individual reports concerning the Medford Drug Operation, the reports of

 Defendants Ramos, Muraoka, Nahulu, and Kealoha refer to, and cross-reference,

 reports written by other defendant officers; e.g., a report written by Defendant Ramos

 relies upon reports attributed to Defendants Sugai, Muraoka, and Kealoha;

 documents purportedly authored by Defendant Nahulu refer to reports and

 information attributed to Defendants Ramos and Kealoha; a report from Defendant

 Sugai refers to information purportedly gleaned from Defendant Ramos directly; a

 report attributed to Defendant Kealoha refers to and relies upon Defendant Muraoka’s

 report for “further facts and circumstances”; and Defendant Muraoka’s report refers

 back to information purportedly obtained from Defendant Ramos and purports to

 describe the activities of other officer defendants.

       26.    Defendant Namoca was provided with these documents, which he also

 signed, approved, and ratified up the chain of command. Defendant Namoca

 specifically signed nearly every police report produced to Plaintiff to date concerning

 their actions relative to the Medford Drug Operation.

              Defendants Use Threats and Promises To Manufacture
               An “Informant” To Participate In a Controlled Buy

       27.    Unbeknownst to Plaintiff, on or before August 24, 2011, Defendant

 Ramos had decided to make a “deal” with a woman, Kristine Medford, to attempt to

 arrest someone for drug trafficking charges.

       28.    This plan was formulated after Defendant Ramos pulled Medford over
                                              8

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 9 of 59              PageID #:
                                   866


 and found methamphetamines in her car, within a few days before August 24, 2011.

       29.    This was the first time Defendant Ramos had met this woman and the

 other officer defendants—Muraoka, Nahulu, Sugai, and Kealoha—were not familiar

 with Medford either.

       30.    Upon finding the methamphetamine, Defendant Ramos made Medford a

 threat—to implicate someone else in the drug trade as a “confidential informant” or

 face felony prosecution and arrest herself.

       31.    Defendant Ramos also made a promise: favorable treatment in the

 criminal justice system by defendants if she provided assistance to act as an

 informant.

       32.    On August 24, 2011, during their briefing meeting, Defendants Muraoka,

 Nahulu, Sugai, and Kealoha met with Ramos and agreed to institute this plan, which

 was further approved by Namoca, In this meeting, Defendant Ramos specifically

 informed the remaining Defendants of the details of the operation, including his

 interactions with Medford, her background, the “deal” he concocted (and the means by

 which he brokered that deal), and how he was going to attempt to use Medford to

 obtain the arrest of someone else.

       33.    Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha knew that

 Medford was likely to be completely unreliable as an informant and buyer, as they had

 never worked with her before and she had a lengthy criminal history, including other

 arrests and convictions for crimes relating to drugs and dishonesty.

       34.    Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha also knew


                                               9

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 10 of 59           PageID #:
                                    867


 that Medford was likely using methamphetamines regularly, which they knew

 negatively impacted her reliability.

       35.    Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha knew that

 working with an informant in a drug case requires strict protocol, given that such

 informants can, and sometimes have, taken money or drugs in what are supposed to

 be “controlled” buy situations.

       36.    Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha also knew

 that working with an informant/buyer in a drug case, where the impetus for doing so

 is avoiding a serious felony charge requires that any action taken pursuant to an

 agreement to work as an informant be done voluntarily, and without threat.

       37.    Nonetheless, with approval from Defendant Namoca, both promises and

 threats to Medford were made by Defendant Ramos, and, upon information and belief,

 possibly Defendants Muraoka, Nahulu, and/or Kealoha, to convince her to serve as an

 informant and participate in a controlled buy.

       38.    As part of this, Defendant Ramos, and, upon information and belief,

 possibly Muraoka, Nahulu, and/or Kealoha, told Medford they wanted her to provide

 them with access to her drug supplier, not a mere drug “user.”

       39.    Defendant Ramos, and, possibly Defendants Muraoka, Nahulu, and/or

 Kealoha, also made threats to Medford about not seeing her children if she did not

 comply with their wishes.

       40.    Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha were

 searching for a higher-level drug dealer, and Defendant Ramos, and possibly other


                                           10

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 11 of 59              PageID #:
                                    868


 defendants, pressured Medford to lead them to one, even though the officer defendants

 knew revealing such information could endanger the life of Medford and/or her

 children.

       41.    Defendant Ramos, and any other defendant officer who made these

 statements to Medford and/or were present when they were made, described their

 interactions with Medford to any remaining defendant officers before they

 implemented their plan. Defendants Ramos, Muraoka, Nahulu, Sugai, or Kealoha, as

 agents in the Medford Drug Operation and who conducted joint briefings, were aware

 of the tactics employed against Medford, but none of them intervened to stop them or

 disclosed them after-the-fact.

       42.    Being either present for and/or being made aware of the plans relative to

 the Medford Drug Operation, Namoca approved of these acts and the officers’ plan.

       43.    In light of these threats—including those that would take her from her

 children—and other promises and incentives, Medford was coerced and/or incentivized

 to serve as an “informant” and participate in a controlled “buy,” whereby defendants

 would provide Medford with cash to purportedly use to purchase drugs.

       44.    Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha remain

 unknown to Plaintiff; the officers have not disclosed the full extent of their

 interactions with Medford, the full extent of their plans concerning Plaintiff, their

 untruths, fabrications, false or misleading information in documents, or other

 misconduct in their police reports, other written documents, or during court

 proceedings related to the prosecution of Plaintiff.


                                             11

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 12 of 59            PageID #:
                                    869


       45.     Medford was unwilling to provide the defendants with the true identity of

 her drug supplier and was, unsurprisingly, unwilling to set up the person who actually

 supplied her with methamphetamines.

       46.     Instead, on August, 24, 2011, Medford contacted Tanya Waller, whom she

 owed money.

       47.     Waller ran her own business planting seeds and cleaning homes and

 residential buildings and was not a drug dealer.

       48.     Nonetheless, Medford called Waller and asked her to meet her, saying

 she had the money she owed.

       49.     Waller was unavailable and asked Plaintiff to run this errand for her and

 get the money owed as a debt.

       50.     Though they easily had the ability to do so, Defendants Namoca, Ramos,

 Muraoka, Nahulu, Sugai, and Kealoha did not monitor or listen to the phone call

 between Medford and Waller.

       51.     Instead, when Medford arranged to meet with Waller she used her own

 personal cell phone, which was not being monitored or recorded and had not been

 “tapped.”

       52.     Waller told Medford that she was going to send Plaintiff, whom Waller

 referred to as “Junior” who would be driving a silver Lexus to retrieve what she

 thought was payment for a debt.

       53.     As with the phone call, Defendants Namoca, Ramos, Muraoka, Nahulu,

 Sugai, and Kealoha failed to take established precautions in setting up the purported


                                           12

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 13 of 59               PageID #:
                                    870


 controlled buy they had coerced and/or incentivized Medford to participate in.

       54.     For example, still on August 24, 2011, pursuant to the plan of Defendants

 Namoca, Ramos, Muraoka, Nahulu, Sugai, and Kealoha established earlier that day,

 Medford was given $1,900 to complete the purported drug buy by Defendant Ramos

 and possibly others.

       55.     Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha did not mark

 or add any special identifiers to the money before it was given to Medford, and

 Defendant Namoca did not require it of his subordinates, despite the fact they all

 knew the officers would need to be able to confirm that the money they provided the

 informant was later recovered by the suspect as the purported seller of the drugs in

 order for the operation to succeed.

       56.     Before Medford was given the unmarked currency, Defendants Namoca,

 Ramos, Muraoka, Nahulu, Sugai, and Kealoha did not conduct a search of Medford to

 ensure that she did not have any drugs, weapons, or other paraphernalia in her

 possession.

       57.     Defendants Namoca, Ramos, Muraoka, Nahulu, Sugai, and Kealoha also

 permitted Medford to drive her own, private vehicle, which they also did not search.

       58.     Defendants Namoca, Ramos, Muraoka, Nahulu, Sugai, and Kealoha did

 not require Medford wear a “wire” or other device that would have recorded the

 interactions with the purported drug seller.

       59.     Defendants Namoca, Ramos, Muraoka, Nahulu, Sugai, and Kealoha did

 not set other parameters for the buy, like requiring it to take place in a location where


                                            13

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 14 of 59                 PageID #:
                                    871


 the officers could actually observe any transaction take place.

           60.   As she had just days before when Defendant Ramos pulled her over,

 Medford still had methamphetamines in her possession and in her car.

           61.   The meeting place was a Chuck E. Cheese parking lot.

           62.   Defendants Muraoka, Nahulu, Sugai, and Kealoha were at or very near

 the Chuck E. Cheese when the Medford Drug Operation was going to take place.

 Defendants Sugai and Nahulu, for example, were in the parking lot; Defendant

 Kealoha was inside the restaurant; Defendant Muraoka was nearby waiting for the

 alleged buyer to drive away (where he would pull that person over); and Defendant

 Ramos was somewhere nearby but in radio communication with the remainder of the

 team.

           63.   More than an hour transpired between the time when Medford obtained

 the $1,900 from Defendant Ramos (and possibly others) and meeting Plaintiff.

           64.   Prior to August 24, 2011, neither Medford nor Defendants Namoca,

 Ramos, Muraoka, Nahulu, Sugai, and Kealoha had ever spoken to or otherwise

 interacted with Plaintiff.

           65.   Plaintiff has no history, criminal or otherwise, of being a drug user or

 seller.

           66.   Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha and Medford

 knew Plaintiff would be driving a silver Lexus.

           67.   Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha had the

 ability to try to identify Plaintiff from licensing information, which would have


                                               14

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 15 of 59              PageID #:
                                    872


 illustrated no history of drug trafficking or the like.

       68.         Plaintiff had absolutely no idea that Defendant Ramos and possibly

 Muraoka, Nahulu, and/or Kealoha, had coerced and/or incentivized Medford to

 attempt to have him engage in a controlled buy despite his innocence.

       69.    Acting pursuant to the plan Defendants Ramos, Muraoka, Nahulu,

 Sugai, and Kealoha had created, as approved by Defendant Namoca, and that Medford

 was convinced her to follow, Medford attempted to conduct a transaction with Plaintiff

 but did not do so on the sidewalk or in the parking lot.

       70.    Instead, and without asking for permission, Medford got inside of

 Plaintiff’s car from the passenger side.

       71.    Though at or very near the scene, and in strategic locations near the

 Chuck E. Cheese, defendants Muraoka, Nahulu, Sugai, and Kealoha were not in a

 position to actually monitor or listen to the interactions between Plaintiff and Medford

 inside the car.

       72.    Defendants Nahulu and Sugai (in the parking lot) could not see what was

 happening in the Lexus; Defendant Kealoha (in the restaurant) was unable to see

 exactly what was happening in the car, as his view was obstructed by the car itself;

 and none of the officers were able to hear what transpired between Plaintiff and

 Medford because Defendants Namoca, Ramos, Muraoka, Nahulu, Sugai, and Kealoha

 had not required Medford wear wire, and had failed to set up any other form of audio

 or visual surveillance.

       73.    Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha failed to take


                                             15

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 16 of 59                PageID #:
                                    873


 steps to ensure Medford remained in plain sight (e.g., by instructing her not get in

 Plaintiff’s car or to interact with Plaintiff on the sidewalk or in the parking lot) where

 what was happening could be seen and possibly heard.

       74.    Once she was inside the vehicle, Plaintiff asked Medford for the $100

 that he was supposed to be picking up for Waller.

       75.    Instead of handing Plaintiff $100, Medford tried to give Plaintiff a small

 plastic baggie of methamphetamine.

       76.    Plaintiff refused to take the drugs, and refused to use the drugs as a

 substitute for the debt Medford owed Waller.

       77.    Defendants Nahulu, Sugai, Kealoha, and possibly other defendants and

 /or other officers, watched Medford get out of Plaintiff’s car, get into her vehicle, and

 then drive away.

       78.    Defendants Nahulu Sugai, Kealoha, and possibly other Defendants

 and/or other police officers, observed that Medford did not have anything in her hands,

 and did not see anything indicative of drugs that she had just supposedly purchased

 from Plaintiff.

       79.    Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha did not follow

 Medford, did not conduct an immediate search, and did not monitor her movements,

 even though they had the opportunity to do so.

       80.    Instead, before the controlled buy was set to happen, as part of their

 plan, Defendants Namoca, Ramos, Muraoka, Nahulu, Sugai, and Kealoha, established

 that Defendant Muraoka was going to stop the vehicle driven by the person who


                                             16

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 17 of 59               PageID #:
                                    874


 interacted with Medford.

       81.    To do so, rather than wearing plainclothes as is typical for Crime

 Reduction Unit and Weed and Seed Detail officers and investigations, Defendant

 Muraoka wore his full police uniform and drove a marked police vehicle.

       82.    As a further part of this plan formed among Defendants Ramos,

 Muraoka, Nahulu, Sugai, and Kealoha, and approved and/or jointly-created with

 Defendant Namoca, two HPD motorcycle officers and Defendant Muraoka followed

 Plaintiff as he left the Chuck E. Cheese parking lot.

       83.    Upon information and belief, the two motorcycle officers were not part of

 the District 8 Crime Prevention Unit or the Weed and Seed Detail but, instead, were

 also fully-uniformed patrol officers who had been assigned to assist in the

 investigation under the direction of Defendants Namoca, Ramos, and Muraoka.

       84.    Using the motorcycle officers to make a purported “traffic stop” with

 Muraoka was part of the plan created for the Medford Drug Operation, led by

 Defendant Ramos and a joint scheme of Defendants Muraoka, Nahulu, Sugai, and

 Kealoha that was approved of and/or created by Defendant Namoca.

       85.    Plaintiff does not know the names or identities of the motorcycle officers.

           Defendants’ First Unlawful Search of Plaintiff Confirmed
      The “Controlled Buy” Failed and Demonstrated Plaintiff’s Innocence

       86.    Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha knew that

 they needed to recover the $1,900 in order to attempt to implicate Plaintiff in a

 controlled buy. This was obvious to Defendant Namoca as well.

       87.    And, trying to recover the money as soon as possible was especially
                                            17

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 18 of 59                PageID #:
                                    875


 important in this instance because the officers had failed to mark, copy, or otherwise

 track the Honolulu Police Department money given to Medford.

       88.    Pursuant to the plan by they had made, and at the instruction of the

 Defendants Ramos and Muraoka, the motorcycle officers pulled Plaintiff over.

       89.    As memorialized in one of his (fabricated) reports as part of the Medford

 Drug Operation file, Defendant Muraoka falsely claimed Plaintiff was pulled over for

 failing to make a full stop at a red light when, in fact, Plaintiff was pulled over as

 part of the plan concocted by Defendants Ramos, Muraoka, Nahulu, Sugai, and

 Kealoha before he ever arrived in the parking lot whereby the officers planned would

 pull over the car of the person who interacted with Medford.

       90.    The motorcycle officers did initially indicate why they stopped Plaintiff.

 Though he had not committed any crime, and as additional evidence of the falsity of

 Muraoka’s claim that Plaintiff was being stopped for some traffic violation, Plaintiff

 was ordered to get out of his vehicle.

       91.    With Defendant Muraoka looking on, the two motorcycle officers

 thoroughly search Plaintiff's person, including his pockets, socks, and shoes.

       92.    These officers then thoroughly searched Plaintiff’s automobile including

 the interior passenger compartment as well as the trunk.

       93.    During the search, Defendant Muraoka and the motorcycle officers did

 not find any drugs in the car or in Plaintiff’s possession whatsoever.

       94.    During the search, Defendant Muraoka and the officers did not find any

 money, and did not find the $1,900 in buy money.


                                             18

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 19 of 59             PageID #:
                                    876


       95.    Eventually, Plaintiff was released and falsely told he had been stopped

 for a traffic violation, though he was not given a ticket, and even though this was

 completely untrue.

       96.    Meanwhile, Medford was driving over five miles away from the Chuck E.

 Cheese to a pre-arranged meeting place, the parking area near a Walmart in Kunia.

       97.    Medford was not visually observed or visually monitored by Defendants

 Ramos, Muraoka, Nahulu, Sugai, or Kealoha as she drove her personal vehicle from

 Chuck E. Cheese to near a Walmart in Kunia, even though there were ample officers

 on hand and they knew that ensuring Medford was closely monitored was important.

       98.    Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha knew that, to

 have a successful drug buy, they needed to be able to link any drugs from the “buyer”

 (Medford) to a suspect, which required ensuring that any drugs did not come from any

 other source, that no drugs were taken, hidden, or ingested by the buyer, or otherwise

 compromised.

       99.    Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha also knew

 that they would need to be able to recover any of the $1,900 from Medford that she

 had not given Plaintiff.

       100.   In this circumstance, that was the entire $1,900.

       101.   Between the time Medford left the Chuck E. Cheese parking lot, until the

 time she finally met with the police in Kunia, Medford was afforded significant

 opportunity to hide or otherwise secret the Department’s $1,900 in buy money.

       102.   Defendant Ramos and Muraoka claimed to have met with Medford after


                                            19

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 20 of 59              PageID #:
                                    877


 Plaintiff refused to take the drugs from Medford (and after she gave him none of the

 money).

        103.   Even though no officer saw Medford exit Plaintiff’s vehicle with any

 package, container, or items in her hand or on her person, Medford turned over a

 Crystal Light box which contained a clear Ziploc baggie with approximately two

 ounces of methamphetamines inside, which Medford claimed to have purchased from

 Plaintiff.

        104.   Defendant Muraoka wrote the evidence reports for the baggie of drugs,

 but did not catalogue the Crystal Light Box. This Crystal Light Box, which would have

 had exculpatory value for Plaintiff, because it did not bear his fingerprints, was later

 destroyed.

        105.   The statements and reports made and/or written by Defendants Ramos

 and Muraoka concerning the manner in which the drugs were obtained from Medford

 contain inconsistencies and contradictions, and they have been untruthful about the

 manner in which the drugs were obtained from Medford.

        106.   Defendants Ramos and Muraoka have failed to provide the truth of their

 actions as it concerns obtaining the drugs from Medford and, instead, fabricated a

 story to make it appear as if Medford gave them drugs that had come from Plaintiff,

 when that was not the case.

        107.   Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha knew that

 Medford’s claims did not add up.

        108.   The officers had also not observed Medford with the Crystal Light box, or


                                            20

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 21 of 59              PageID #:
                                    878


 anything remotely resembling it when she walked from Plaintiff’s car back to her own.

       109.   Indeed, Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha were

 able to confirm that Medford had nothing in her hands due to their contemporaneous

 communications with one-another, including communications from Defendants

 Kealoha, Sugai, and Nahulu—who were each tasked with observing the interactions

 between Medford and Plaintiff.

       110.   Nonetheless, even after finding absolutely no buy money or drugs on

 Plaintiff, when Defendant Ramos and possibly Defendant Muraoka met with Medford

 after the failed operation, a thorough search of her car or her person was not

 conducted

       111.   Likewise, Medford did not provide the Defendants with any money as

 change, which they had anticipated (as they expected her to buy much less than

 $1,900 worth of methamphetamine).

       112.   This fact was shared among Defendants Ramos, Muraoka, and Nahulu,

 communicated to Supervising Defendant Namoca, and possibly communicated to

 Defendants Kealoha and Sugai as well.

       113.   In subsequent documents and statements, Defendants Muraoka, Ramos,

 and Nahulu fabricated the idea that Plaintiff had provided Medford with an extra

 ounce of methamphetamine that Medford could pay for later.

       114.   At this point, it was obvious that Medford had not engaged in any drug

 exchange with Plaintiff and that the officers had lost $1,900 in Department money.

       115.   Contrary to standard undercover narcotic police practice contained in the


                                           21

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 22 of 59             PageID #:
                                    879


 Honolulu Police Department’s Narcotics/Vice Narcotics Operational Plan, as approved

 by Namoca, Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha followed an

 unwritten practice of ignoring basic routine procedures required for officers dealing

 with informants in undercover drug investigations.

       116.   Such practices include but are not limited to the fact that Defendants

 Ramos, Muraoka, Nahulu, Sugai, and Kealoha did not:

          a) conduct a thorough search of Medford or her car before the purported

              transaction;

          b) conduct a thorough search of Medford or her car after the purported

              transaction;

          c) require Medford to use a recording device or otherwise utilize any form of

              audio monitoring, like a wire or microphone;

          d) require that any interactions between Medford and Plaintiff take place in

              plain view;

          e) record the serial numbers on the $1,900 in bills given to Medford or use

              “marked” money; or

          f) photocopy or “mark” the $1,900 in bills prior to giving them to Medford.

       117.   Additionally, Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha

 allowed Medford to use her personal cell phone and did not monitor or otherwise verify

 her communications with Waller, Plaintiff, or others (e.g., those who provided her with

 methamphetamines in the first place).

       118.   Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha knew Medford


                                            22

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 23 of 59            PageID #:
                                    880


 was unreliable and that she had absconded with the Department’s “buy money.”

       119.   Owing to their ongoing communications, and as members of the Medford

 Drug Operation team, Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha

 knew they had targeted the wrong person—Plaintiff Sefo Fatai—who was totally

 innocent. Defendant Namoca, as their heavily-involved supervisor, knew this as well.

                      Despite Obvious Evidence of Innocence,
                 Defendants Insist on Falsely Prosecuting Plaintiff

       120.   Rather than admitting their mistakes, and that they had lost

 Department funds and had unlawfully searched and detained a totally innocent

 person, Defendants Ramos, Muraoka, Nahulu, and Kealoha, with the approval and

 possible involvement of Defendant Namoca directly, “doubled down” and sought to

 cover-up their misconduct by insisting on prosecuting Plaintiff.

       121.   In particular, despite having absolutely no probable cause, Defendants

 Ramos, Muraoka, Nahulu and Kealoha sought to further search Plaintiff to secure

 his arrest, which was done by deliberately putting false and/or misleading

 information into probable cause affidavits and intentionally omitting information in

 reports that would have illustrated the absence of probable cause and that Plaintiff

 was innocent.

       122.   As described above, Defendants Ramos, Muraoka, Nahulu, Sugai, and

 Kealoha authored documents as part of their work in the Medford Drug Operation

 and for the purpose of prosecuting Plaintiff. The purported dates of these reports

 largely fall on August 24, 2011 and August 26, 2011, but, owing to the fact that

 many include fabrications and/or misleading information, they include a number of
                                           23

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 24 of 59              PageID #:
                                    881


 inconsistencies as to timing and facts therein.

        123.   For example, to get a search warrant on August 24, 201 after the

 supposed “traffic stop” Defendant Ramos wrote reports and/or affidavits suggesting

 Medford had approached them implicating Plaintiff, when, in fact, Medford had

 either been coerced and/or incentivized (through some form of promise or deal) to

 serve as an informant, even though she did not want to whatsoever. Defendant

 Ramos specifically wrote the search warrant documentation (which referred to

 other officers’ reports).

        124.   In the same vein, and to bolster other deceptions, fabricated reports

 and/or affidavits purported to have been authored by Defendants Ramos but relied

 upon by Defendants Nahulu and Muraoka claim Medford had been utilized as an

 informant on prior investigations for months before the rendezvous involving

 Plaintiff, when this was false—she had never assisted on any other cases, was

 coerced into doing so here, and then provided no helpful information but actually

 took off with the money.

        125.   On August 26, 2011, Defendants Ramos conducted another briefing of

 District 8 Crime Reduction Unit and Weed and Seed Detail officers working on the

 Medford Drug Operation, and specifically its failure a couple of days before.

        126.   At this point, Defendants Ramos, Muraoka, Nahulu, Sugai, and

 Kealoha and Defendant Namoca knew Plaintiff’s name; knew that their prior

 roadside search turned up no contraband; knew that Plaintiff was innocent; and

 knew that Medford had taken off with the $1,900 in money and provided them with


                                            24

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 25 of 59                PageID #:
                                    882


 drugs she did not obtain from Plaintiff.

         127.   In this meeting—which is specifically documented in Defendant

 Nahulu’s report—Defendants Ramos, Nahulu, Kealoha, and possibly others,

 formulated a plan to attempt to “apprehend” Plaintiff for narcotics offenses, and

 even circulated a photograph of Plaintiff to one-another during this meeting.

         128.   As a result of this meeting, upon information and belief, despite

 knowing Plaintiff was innocent, and having learned so during the first “buy” effort,

 Defendants Ramos, and possibly others, and with Defendant Namoca’s approval,

 went back to Medford and forced and/or further incentivized her with a deal to

 again attempt a controlled buy with Plaintiff.

         129.   This time, upon information and belief, and despite evidence of

 Plaintiff’s innocence, Medford was required to attempt to implicate “Junior” a

 second time.

         130.   That same day, August 26, 2011, following direct interactions between

 Medford and Defendant Ramos, and as part of the plan formulated in their briefing,

 Defendants Ramos, Muraoka, Nahulu and Kealoha proceeded with Medford setting

 up another meeting using her personal cell phone. Defendants did not monitor the

 call.

         131.   The meeting spot was the Foodland parking lot in Ewa Beach.

         132.   Knowing they could not trust Medford with any money (and despite

 their false claims she was trustworthy in the probable cause affidavits and their

 fabricated reports), Defendants Ramos, Nahulu, and Kealoha knew they needed to


                                             25

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 26 of 59               PageID #:
                                    883


 attempt to “catch” Plaintiff with drugs or large sums of cash himself if they were

 going to have any chance of pinning the prior two ounces of methamphetamines

 Medford gave them on Plaintiff.

        133.   But, this plan was obviously fraught: Plaintiff had neither any drugs

 nor the $1900 in buy money and was merely trying to get the $100 that Medford

 owed Waller. Plaintiff was also obviously innocent.

        134.   This time, when Plaintiff pulled into the parking lot of Foodland and

 parked his car, Defendants Ramos, Nahulu, and Kealoha, and possibly others,

 approached Plaintiff’s driver’s side door and ordered Plaintiff out of the car, guns

 drawn at him.

        135.   Defendant Namoca was also on scene for Plaintiff’s arrest.

        136.   Though there was no probable cause for so doing, and there was no

 warrant for his arrest, Plaintiff was arrested.

        137.   As he was being arrested and his car was searched, Plaintiff was

 repeatedly asked “where is the dope” and “where is the money.”

        138.   Plaintiff honestly responded that he did not have either.

        139.   For the second time in a matter of a few days, Plaintiff and Plaintiff’s

 car were thoroughly searched. Again, no buy money, drugs, or contraband was

 found on Plaintiff or in Plaintiff’s car.

        140.   Plaintiff was obviously innocent and there was no reliable evidence to

 suggest he was involved in trafficking methamphetamines, a fact that this

 “surprise” search of Plaintiff and his car yet again confirmed.


                                             26

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 27 of 59                PageID #:
                                    884


       141.   Defendants Namoca, Ramos, Nahulu, Kealoha, and possibly others,

 were on scene when Plaintiff was arrested, and each of the were aware—pursuant

 to their plan, the collective scheme of the Medford Drug Operation and specifically

 discussed in at least their “briefing meeting”—Plaintiff was going to be falsely

 arrested that day even though they lacked probable cause for so doing.

       142.   Each of the defendants on the scene—Defendants Namoca, Ramos,

 Nahulu, Kealoha, and possibly others—did nothing to intervene or stop the arrest

 of Plaintiff; a fact unsurprising since this was part and parcel of their plan in the

 Medford Drug Operation, which had been approved of by Defendant Namoca from

 day-one.

       143.   Plaintiff was transported to the police station by Defendant Kealoha.

       144.   Upon arrival at the station, Lt. Mark Kawasaki, another higher-

 ranking supervisor, was apprised of Plaintiff’s arrest, and the circumstances of it

 (including that Defendants Ramos, Muraoka, Nahulu and Kealoha had not

 obtained any evidence or contraband despite two searches), but nonetheless

 approved of the warrantless arrest of Plaintiff.

       145.   Though there was no probable cause, Defendant Nahulu also wrote an

 affidavit in support of a warrantless arrest of Plaintiff on August 26, 2011, which

 included facts fabricated in other reports, including those purportedly authored by

 Defendants Ramos and Muraoka.

       146.   As with the search warrant, the arrest warrant affidavit omitted the

 fact Medford had been coerced and/or incentivized to participate and that Plaintiff


                                             27

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 28 of 59               PageID #:
                                    885


 was searched immediately after the purported transaction but had no drugs or buy

 money whatsoever.

       147.   Defendants Ramos, Muraoka, and Nahulu repeated lies, omissions,

 and misrepresentations from their probable cause affidavits in police reports from

 the Medford Drug Operation about the investigation of Plaintiff.

       148.   Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha never

 disclosed to Plaintiff or his defense attorneys or even prosecutors the entirety of

 their tactics with Medford, the types of promises they made to her, or the fact there

 were lies and material misrepresentations in in affidavits and police reports.

       149.   Had Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha

 revealed their lies (in their police reports and probable cause affidavits) and

 misconduct (particularly in how they coerced and/or incentivized Medford), Plaintiff

 never would have been charged with a crime.

       150.   Instead, in fabricating evidence—including written reports, and the

 manipulation of Medford—Defendants Ramos, Muraoka, Nahulu, Sugai, and

 Kealoha, with the involvement and supervision of Defendant Namoca, built a false

 case around Plaintiff, despite his obvious innocence.

       151.   Defendants Ramos, Nahulu, and Kealoha are all named on the August

 26, 2011 arrest report documenting Plaintiff’s wrongful and warrantless arrest as

 part of the Medford Drug Operation.

       152.   In addition to verbal approval, Defendant Kawasaki also signed the

 arrest report of Plaintiff for drug crimes he did not commit.


                                            28

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 29 of 59               PageID #:
                                    886


       153.   To this day, Defendants Ramos, Muraoka, Nahulu, Sugai, and

 Kealoha have failed to admit the extent of their own misconduct and the entire

 scope of the actions they took (including in fabricating evidence, in putting false or

 misleading information in affidavits, and in manipulating Medford) to falsely

 implicate Plaintiff.

       154.   Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha —via their

 reports, their interactions with Plaintiff, their interactions with Medford, and as a

 result of the briefing meetings that involved all of them—failed to disclose their

 own misconduct and other material evidence that, had it been known, would have

 led to the criminal prosecution of Plaintiff to have either never began or, if later

 disclosed, quickly dismissed.

       155.   Because they were part and parcel of the practices of the Honolulu

 Police Department and Honolulu, Defendant Namoca approved the acts, omissions,

 and conduct of the other defendants. When those actions were reported further up

 the chain, for example to Lt. Mark Kawasaki, the actions of Ramos, Muraoka,

 Nahulu, Sugai, and Kealoha were further approved and adopted as consistent with

 and pursuant to the customs and policies of Honolulu.

       156.   These actions—and the prosecution of Plaintiff—were approved of as

 consistent with the policies and practices of the department, despite the fact Indeed,

 Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha’s actions contradicted

 accepted practices for policing and despite the fact they were even inconsistent with

 the written HPD policies.


                                             29

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 30 of 59               PageID #:
                                    887


        157.   Despite knowing that Defendants Ramos, Muraoka, Nahulu, Sugai, and

 Kealoha had not followed the written policy for informant controlled buys but acted

 according to unlawful practices of Honolulu, Defendant Namoca authorized, approved

 of, and endorsed the false and flawed investigation reports and documents, which

 were used to further the prosecution of Plaintiff.

        158.   The approval of these acts, both by Namoca and Kawasaki and up the

 chain of command, reflect an indifference to the harm caused by not following these

 practices, including the wrongful arrest, prosecution, incarceration, and possible

 conviction of an innocent person, like Plaintiff.

        159.    Upon arresting Plaintiff on August 26, 211, the defendants—including

 specifically Defendants Nahulu, Ramos, and Kealoha—illegally seized Plaintiff’s

 automobile, a 1999 Lexus, without probable cause and subjected his car to “forfeiture”

 as a result of alleged drug dealing, even though that was untrue and there was no

 lawful basis of justification for so doing.

        160.    To support this “forfeiture,” again with reports that reference the work

 of one another, Defendants Ramos, Nahulu, and Kealoha repeated the lies they put in

 other documents, including their warrant affidavits and police reports, falsely

 implicating Plaintiff, omitting their misconduct, and mischaracterizing the result of

 their work that illustrated Plaintiffs’ innocence.

        161.    Both Defendants Ramos and Kealoha wrote reports specifically

 supporting the forfeiture of Plaintiff’s vehicle, which was part of the plan and scheme

 shared among Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha to prosecute


                                               30

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 31 of 59               PageID #:
                                    888


 Plaintiff unlawfully.

       162.    Defendant Ramos authored the formal notice of seizure for forfeiture

 which was then referred to other HPD officers in the “forfeiture detail” who processed

 the forfeiture pursuant to the City’s practices and customs. Based upon the fabricated

 and misleading reports written by the officers, including facts purporting to implicate

 Plaintiff in narcotics trafficking though he was innocent, and a finding that the car

 was property used in the commission of, or attempt to commit, drug offense, Plaintiff’s

 car was taken from him and deemed “forfeited.”

                         Criminal Proceedings Against Plaintiff

       163.    Based upon the false, misleading, and fabricated evidence and warrant

 applications, and despite his innocence, Plaintiff was indicted for a serious felony—

 methamphetamine trafficking.

       164.   Between 2011 and 2018 Plaintiff was subject to criminal prosecution for

 drug trafficking crimes he did not commit. During this time, Plaintiff was deprived of

 his liberty, including for several days before he could post bond, by facing restrictions

 on his movement and activities while on bond (including at some point a curfew and

 having to attend numerous court proceedings or risk further prosecution), and later by

 being held at the Oahu Community Correctional Center for roughly three years when

 he was placed in custody.

       165.   These deprivations of Plaintiff’s liberty, and harms from the bogus

 prosecution itself, were caused by the misconduct of Defendants Namoca, Ramos,

 Muraoka, Nahulu, Sugai, and Kealoha and the Medford Drug Operation that failed

                                            31

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 32 of 59             PageID #:
                                    889


 and led to the prosecution of an innocent man, including their generation of fabricated

 evidence, writing false and misleading probable cause affidavits, and their

 manipulation of Medford both before and after Plaintiff was arrested. But for the

 Defendants’ fabrications, Plaintiff would have never been arrested, prosecuted, subject

 to bond (and its restrictions), or held in the county jail for years.

       166.    The reports authored by Defendants Ramos, Muraoka, Nahulu, Sugai,

 and Kealoha, and signed off by Defendant Namoca, were part of the prosecution’s file

 and contributed to, enabled, and caused, the prosecution of Plaintiff, which would not

 have been possible absent the misconduct of Defendants Ramos, Muraoka, Nahulu,

 Sugai, and Kealoha.

       167.    Defendants Ramos, Nahulu, Sugai, Kealoha, Muraoka were named as

 State witnesses during the course of the prosecution. And, each one of them testified

 against Plaintiff during the course of his criminal prosecution, but where they still

 suppressed their own misconduct and other exculpatory evidence.

       168.    Had Defendants Ramos, Nahulu, Sugai, Kealoha, Muraoka disclosed

 material and exculpatory evidence—including their own misconduct, the manipulation

 of Medford, that their reports included fabrications (and an attempt to cover up their

 loss of the buy money)—Plaintiff, who was innocent, would not have been subject to

 arrest and years of detention in county jail. Defendants refused to disclose such

 material evidence even when the prosecution went to trial four times, two of which

 involved substantive testimony, in one or both of the trials, Defendants Ramos,

 Nahulu, Sugai, Kealoha, Muraoka. Had this material information been disclosed,


                                              32

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 33 of 59              PageID #:
                                    890


 Plaintiff would have been freed of confinement and the strains of prosecution and not

 forced to sit through trial, years prior. In the alternative, had Defendants Ramos,

 Nahulu, Sugai, Kealoha, Muraoka disclosed material and exculpatory evidence,

 Plaintiff would have been acquitted at trial, rather than enduring two mistrials,

 ending the criminal prosecution at that point.

       169.    Instead, unaware of the exculpatory information, prosecutors proceeded

 with the cause against Plaintiff.

       170.    During the prosecution, after he had been held in the jail for some time,

 Plaintiff was offered a plea for credit for time served and probation. Being innocent,

 Plaintiff refused to plead guilty to something he did not do, and so the criminal

 prosecution, based upon the actions of Defendants Ramos, Muraoka, Nahulu, Sugai,

 and Kealoha, and as approved of by Defendant Namoca, continued.

       171.   Upon information and belief, even after Plaintiff’s arrest and the charges

 against him, Medford was also offered additional deals in exchange for testifying

 against Plaintiff, including mere probation in 2014 following an arrest for an

 additional methamphetamine-related offense. The terms of these deals were never

 provided to Plaintiff or his criminal defense attorney, even as the case proceeded to

 trial several times.

       172.    Had Defendants disclosed their own misconduct, the deals they offered

 to Medford, and that they knowingly prosecuted an innocent man, Plaintiff would

 have never been arrested let alone prosecuted or made to stand trial four times for

 crimes he did not commit.

                                            33

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 34 of 59               PageID #:
                                    891


       173.   After Medford did not appear for Plaintiff’s fourth criminal trial, the

 bogus drug charges—the result of the misconduct of the Defendants—were finally

 dismissed with prejudice in January 2018.

       174.   Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha were aware

 that of the collective agreement to prosecute Plaintiff where they agreed to write

 fabricated reports; to hide exculpatory evidence of Plaintiff’s innocence (including

 through their own reports); to provide false and/or misleading information in

 affidavits; and to coerce and/or incentivize Medford, all in violation of the constitution.

       175.   During the entire course of the Medford Drug Operation, Defendants

 Ramos, Muraoka, Nahulu, Sugai, and Kealoha had many opportunities to intervene

 and stop one-another from falsely prosecuting Plaintiff, including their briefing

 meetings on August 24 and August 26, 2011, in drafting their reports (which reference

 the reports of one-another), in coming clean about their misconduct once the

 indictment was obtained, or before or during the trials Plaintiff endured. Nonetheless,

 though they had the opportunity to do so, none of the defendants Ramos, Muraoka,

 Nahulu, Sugai, Kealoha or Namoca intervened to prevent the violation of Plaintiffs

 constitutional rights as described herein.

       176.   Each Defendant elected not to intervene or disclose these acts but,

 instead, chose to continue with the scheme they had agreed upon in their multiple

 briefing meetings, including most significantly on August 24, 2011 and August 26,

 2011, the latter of which they explicitly formulated a plan to “apprehend” Plaintiff

 after the August 24, 2011 “controlled buy” left them empty handed.

                                              34

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 35 of 59                 PageID #:
                                    892


                    Honolulu’s Policies, Practices, and Customs

       177.   As a matter of practice, Honolulu permits officers to present false

 evidence in support of criminal charges that should never have been brought.

       178.   For example, in July 2013, the former Honolulu Chief of Police, with

 other undercover officers filed false reports resulting in an innocent man, Gerard

 Puana, being charged with a federal crime for allegedly stealing the Chief’s mailbox.

 On June 27, 2019, the former Chief of Police, and other Honolulu Police Department

 officers were found guilty of conspiracy and obstruction of justice in that case.

       179.   Upon information and belief, the prosecution of Plaintiff falls into a

 similar practice of what happened to in Puana’s case, and is reflective of long standing

 unwritten customs in the Department.

       180.    The actions of Ramos, Muraoka, Nahulu, Sugai, and Kealoha were

 reported up the chain of command, whereby the City has approved of their acts,

 including the specific approval and extensive involvement of Defendant Namoca and

 the approval of a further supervisor, Lieutenant Mark Kawasaki.

       181.    Approval of the Defendants Ramos, Muraoka, Kealoha, Nahulu, and

 Sugai’s actions up the chain of command constituted formal approval by the Honolulu

 Police Department, as approved by City itself and/or its official policymaker related to

 the policies and practices of the HPD.

       182.   After the charges were dismissed, a Deputy Chief for the Honolulu Police

 Department, John McCarthy, specifically stated that he believed the actions of the

 police officers concerning the Medford Drug Operation acted accordance to the policies


                                             35

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 36 of 59              PageID #:
                                    893


 and practices of the Department and had not violated Plaintiff’s constitutional rights.

       183.   As a result, Honolulu, including through the actions of Namoca,

 Kawasaki, and the Deputy Chief McCarthy, has approved and ratified the conduct of

 Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha here, including the

 decisions to put false and misleading information in warrant applications, in police

 reports, in coercing and manipulating witnesses, and in failing to disclose exculpatory

 evidence (including officers’ own misconduct as well as “deals” made in exchange for

 false inculpatory testimony), the practice of causing mistrials to apply pressure to

 innocent defendants to accept false pleas, and in seeking prosecution of people without

 probable cause.

       184.   Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha, as well as

 supervisor Namoca, were acting pursuant to the policies, practices, and customs of the

 Honolulu Police Department and as such the misconduct in this case itself illustrates

 what the real “unspoken” or “unwritten” practices of the Department were on-the

 ground. Otherwise, the Defendants would not have been able to collectively work to

 engage in these acts, and they would not have been so approved by their supervisors.

       185.   As reflected in its written policies, and those pertaining to narcotics

 operations specifically and care in using informants, Honolulu is aware of the

 importance of following strict guidelines when it comes to conducting controlled buys

 for narcotics. Honolulu is aware that failure to abide by these protocols can lead to

 evidence destruction, the violation of constitutional rights of the accused, and risk that

 innocent people, like Plaintiff, would be prosecuted for crimes they did not commit


                                            36

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 37 of 59             PageID #:
                                    894


 (and in violation of their constitutional rights).

        186.   Nonetheless, despite being aware of the risks of wrongful prosecutions

 and constitutional violations, Honolulu failed to adequately train, supervise, and/or

 discipline Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha. Had they been

 properly trained, supervised, and/or disciplined Defendants Ramos, Muraoka, Nahulu,

 Sugai, and Kealoha would not have violated Plaintiff’s constitutional rights, they

 would have been stopped along the way, and/or they would have been disciplined for

 their acts.

        187.   Instead, Defendants Ramos, Muraoka, Nahulu, Sugai, Kealoha, and

 Namoca were able to violate Plaintiff’s constitutional rights; they were not stopped by

 their supervisors (who approved their acts at every steps); and they have received

 absolutely no discipline for their actions concerning Plaintiff and other obvious

 failures in the Medford Drug Operation.

        188.   Moreover, while Honolulu had some written policies (which the

 Defendants did not follow), there are gaps in policies an inadequate procedural

 safeguards to ensure that what happened to Plaintiff would not happen to others.

        189.   The need for adequate training, supervision, discipline, and procedural

 safeguards in the area of controlled buys for narcotics operations, the writing of search

 and arrest warrants, and in ensuring that unreliable, unconstitutional evidence is

 generated was obvious and known to Honolulu by 2011. Indeed, in 2011 alone, the

 Narcotics/Vice Division of the Honolulu Police Department conducted investigations

 that resulted in the seizure of over 65 pounds of methamphetamine, 16 pounds of


                                              37

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 38 of 59                PageID #:
                                    895


 cocaine, and other drugs with a street value the City estimated to be worth $27

 million. In 2011, Honolulu conducted over 1,000 arrests related to enforcement of its

 drug laws. Given the frequency with which arrests are made concerning drug

 operations, and the significant amount of drugs recovered on the island, Honolulu was

 keenly aware of the need for proper training, supervision, discipline, and

 implementation of sufficient procedural safeguards concerning drug operations, like

 the Medford Drug Operation, to ensure they do not involve wrongful prosecutions or

 the violation of people’s constitutional rights. Yet, owing to its indifference to these

 obvious consequences from inadequate policies and practices, Honolulu failed to

 implement sufficient training, supervision, discipline, or procedural safeguards.

        190.   The absence of adequate training, supervision, discipline, and procedural

 safeguards, particularly combined with the unwritten customs and practices of the

 department that include the misconduct here, was the moving force behind the

 violation of Plaintiff’s constitutional rights.

        191.   Separately, under Hawai‘i Revised Statute § 712A, the Honolulu Police

 Department has a large financial stake in forfeiture. The Honolulu Police Department

 receives 25% of forfeiture proceeds, with 25% going to the prosecuting attorneys, and

 50% going to the Attorney General for the State of Hawai‘i.

        192.   The Honolulu Police Department has a policy and practice of using

 Hawai‘i Revised Statute § 712A as a way to generate profit and seize property from

 citizens without probable cause or reasonable suspicion of illegal activity, in violation

 of the Fourth Amendment of the Constitution of the United States.


                                              38

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 39 of 59                PageID #:
                                    896


       193.   From 2001 to 2014, the Honolulu Police Department accounted for 46.5%

 of the asset forfeitures in the entire state of Hawai‘i, more than any other police

 department or state agency.

       194.   Many citizens, such as Plaintiff, cannot afford to pay either the required

 up front bond of $2,500 or 10% of the estimated value of the property seized, therefore

 allowing the Honolulu Police Department to take from the poor without any oversight

 to ensure that the process is fair.

       195.   Plaintiff’s vehicle was taken by Defendants and “forfeited,” without

 probable cause; and, “forfeited” even though he is innocent of the charges and never

 convicted. Using Hawai‘i Revised Statute § 712A in the manner done by the Individual

 Defendants is unlawful and done to enrich the City for profit and ill-gotten gains it

 should have never had and, should return at any rate.

       196.   Nonetheless, Defendants have refused to return Plaintiff’s “forfeited”

 items, including his car. Because Defendants use the forfeiture statute for profit, they

 have no mechanisms for innocent citizens, like Plaintiff, to obtain their seized

 property, even when the person is innocent and the criminal charges have been

 dismissed.

       197.   Instead, it is the practice and custom of the City, which Defendants

 invoked here, to refuse to return seized items, even if seized unlawfully and even

 following the completion of a criminal case that is later dismissed.

                                   Plaintiff’s Damages

       198.    Plaintiff suffered for over seven years fighting the bogus charges and


                                            39

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 40 of 59              PageID #:
                                    897


 prosecution that were perpetrated against him by the Defendants and pursuant to the

 practices of Honolulu.

       199.    Nearly three of those years Plaintiff suffered in custody, where he was

 faced with terrible conditions due to over-crowding at the Oahu Community

 Correctional Center, including sleeping on the floor near toilets, violence and the

 threat of violence from other inmates, and the restraint upon his liberty. While

 detained, Plaintiff was deprived of all of the basic pleasures of human experience,

 which all free people enjoy as a matter of right, including the freedom to live one’s life

 as an autonomous human being.

       200.   As a result of these charges, Plaintiff’s life was truly upended. In addition

 to causing Plaintiff the severe trauma of wrongful imprisonment and the stress of

 charges hanging over his head for years while out on bond, loss of his liberty, actual

 physical harm and pain, and reputational harm, the Defendants’ misconduct

 continues to cause Plaintiff physical and psychological pain and suffering, humiliation,

 fear, nightmares, anxiety, depression, and despair, rage, and other physical and

 psychological effects and he has suffered emotional harm and great anguish, which

 continues to this day.

                     Defendants Were Likely Aware Of This Suit
                            Soon After It Commenced

       201.   Given the case went to trial four separate times, requiring the Police

 Officer Defendants to be available to testify, and the State having presented

 substantive testimony from each of these officers in at least one of two of the trials,

 Defendants Ramos, Muraoka, Nahulu, Sugai, and Kealoha were aware of the ongoing
                                            40

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 41 of 59              PageID #:
                                    898


 progress of the prosecution. As their supervisor, Defendant Namoca was aware of the

 progress as well.

        202.    As state’s witnesses, and being part of a small close-knit team of officers

 who attempted to frame Plaintiff for crimes he did not commit, Defendants Ramos,

 Muraoka, Nahulu, Sugai, and Kealoha also learned that in the charges against

 Plaintiff were finally dismissed with prejudice in January 2018. Upon information and

 belief, Defendant Namoca was also made aware of this fact.

        203.    Given their misconduct, Defendants Namoca, Ramos, Muraoka, Nahulu,

 Sugai, and Kealoha knew, or should have known, that Plaintiff was likely going to sue

 each one of them—as members of the Medford Drug Operation and officers who were

 part of the subsequent prosecution of Plaintiff for over seven years—to seek redress

 for his injuries.

        204.    Indeed, after the charges were finally dismissed, media reported on the

 prosecution of Plaintiff, including placing emphasis on the actions of the police officers

 and their testimony and reports concerning Plaintiff.

        205.    In media that implicated the entire team of officers involved in the

 Medford Drug Operation, media reported that a lawsuit was forthcoming. For

 example, on December 4, 2019, Honolulu Civil Beat, published an extensive and

 lengthy article Case Dismissed: 8 Years, No Conviction and A Honolulu Man’s Life

 Derailed, which detailed problems with the prosecution of Plaintiff for the drug crimes

 and specifically indicated that Fatai planned to file a lawsuit concerning his

 prosecution.


                                             41

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 42 of 59                 PageID #:
                                    899


       206.   This lawsuit was filed on December 17, 2019. Two days later, the

 Honolulu Civil Beat, reported on the filing of the lawsuit, in an article entitled

 Honolulu Man Tried Repeatedly on Meth Charges Files Civil Rights Suit, which

 reported that both Honolulu and the Honolulu Police Department were aware of the

 suit, but that they would not comment on the pending litigation. This story was posted

 not only on Honolulu Civil Beat’s website, but also their Facebook account, as well as

 reproduced in other social media, like Twitter.

       207.   As such, very soon after this suit was filed, corporation counsel for

 Honolulu certainly was aware of the original lawsuit and that it implicated the entire

 Medford Drug Operation, particularly given the names of Officers Namoca, Nahulu,

 Sugai, and Kealoha were part of the police reports in the case.2 As members of the

 Honolulu Police Department, Defendants Namoca, Nahulu, Sugai, and Kealoha knew

 any lawsuit filed against them for acts taken within the scope of their employment

 would be eligible for representation via the City’s corporation counsel, who would

 represent them.

       208.   All individually-named defendants—including Defendants Namoca,

 Nahulu, Sugai, and Kealoha—were implicated in the misconduct alleged in the

 original complaint, given their reports involve frequent references to the reports of one

 another and because the complaint called into question the Medford Drug Operation,

 of which each of the individually-named defendants was a part of, had awareness of,



 2 Honolulu has not produced all of the police reports for the Medford Drug Operation
 to Plaintiff in this civil case, even in its initial disclosures, and has refused to answer
 initial discovery as well.
                                                 42

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 43 of 59           PageID #:
                                    900


 and worked on hand-in-hand with Defendants Ramos and Muraoka.

       209.   Upon information and belief, Defendants Namoca, Kealoha, Nahulu, and

 Sugai were likely personally or constructively aware of this lawsuit within 90 days of

 its commencement, given that it implicated their own efforts as part of the Medford

 Drug Operation, they worked as a part of a small detail of officers that conducted

 covert operations with one another (and were not part of a large team of “patrol”

 officers), it called into question the actions of their own conduct, they have or are

 likely to have common counsel, there was media coverage, described above; and due to

 any possible personal relationships with Defendants Ramos and Muraoka who were

                                       COUNT I

              42 U.S.C. § 1983 – Illegal Detention and Prosecution
  Against Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai 3

 3 This Count states a claim under the Fourth Amendment, which encompasses what is
 sometimes referred to as federal “malicious prosecution” and a claim of seizure in the
 absence of probable cause. These Fourth Amendment claims focus on the whether
 there was probable cause to support a detention or if it was corrupted by fabricated
 evidence for example, or e.g., Manuel v. City of Joliet, 137 S. Ct. 911, 918-20, & n.8
 (2017) (“The Fourth Amendment prohibits government officials from detaining a
 person in the absence of probable cause.”); Galbraith v. County of Santa Clara, 307
 F.3d 1119, 1126-27 (9th Cir. 2002) (recognizing Fourth Amendment “malicious
 prosecution” claim); Awabdy v. City of Adelanto, 368 F.3d 1062, 1067 (9th Cir. 2004)
 (similar and denoting absence of probable cause for criminal proceedings initiated on
 the bases of intentional and knowingly false accusations), or focus on whether the
 warrant applications or other evidence used to initiate the criminal proceedings
 violate the Fourth Amendment under Franks v. Delaware, 438 U.S. 154 (1978), and it
 progeny. Such Fourth Amendment theories have different elements and standards of
 proof than Due Process claims, even if the type of misconduct is similar, under Brady
 v. Maryland, 373 U.S. 83 (1963), Devereaux v. Abbey, 263 F.3d 1070, 1074-75 (9th Cir.
 2001) (en banc), and Tatum v. Moody, 768 F.3d 806 (9th Cir. 2014), which have their
 own elements and standards themselves. Because a “plaintiff is generally entitled to
 plead alternative or multiple theories of recovery on the basis of the same conduct on
 the part of the defendant,” MB Fin. Grp., Inc. v. U.S. Postal Serv., 545 F.3d 814, 819
 (9th Cir. 2008) (citing FED. R. CIV. P. 8(d)(2) (“A party may set out [two] or more
                                              43

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 44 of 59               PageID #:
                                    901




       210.   Plaintiff incorporates each paragraph of this complaint as if restated fully

 herein.

       211.   In the manner described more fully above, Defendants Namoca, Ramos,

 Muraoka, Kealoha, Nahulu, and Sugai, individually, jointly, and in conspiracy with

 each other, as well as under color of law and within the scope of their employment,

 accused Plaintiff of criminal activity and exerted influence to initiate, continue, and

 perpetuate judicial proceedings against Plaintiff without any probable cause for doing

 so and in spite of the fact that they knew Plaintiff was innocent, in violation of his

 rights secured by the Fourth and Fourteenth Amendments.

       212.   In so doing, Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu,

 and Sugai caused Plaintiff to be deprived of his liberty and detained without probable

 cause and subjected improperly to judicial proceedings for which there was no

 probable cause. Plaintiff was deprived of his liberty, after the issuance of process

 based upon Defendants false and/or misleading affidavits and statements both while

 awaiting trial while on bond and, later, when he was jailed for more than three years.

       213.   The misconduct described in this count was objectively unreasonable and

 was undertaken intentionally. In the alternative, the misconduct described in this

 count was also undertaken with malice.



 statements of a claim or defense alternatively or hypothetically, either in a single
 count or defense or in separate ones.”), see Flores-Haro v. Slade, No. 3:12-CV-01616-
 MO, 2018 WL 4931991, at *4 (D. Or. Oct. 11, 2018) (“A jury may award damages for
 the same conduct on different legal theories when multiple injuries are alleged.”), and
 because a complaint need not parse legal theories, Sagana v. Tenorio, 384 F.3d 731,
 736-37 (9th Cir. 2004), this Count should not be dismissed as “redundant.”
                                             44

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 45 of 59               PageID #:
                                    902


       214.   As a result of Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu,

 and Sugai’s misconduct described in this Count, Plaintiff suffered loss of liberty, great

 mental anguish, humiliation, degradation, physical and emotional pain and suffering,

 and other grievous and continuing injuries and damages.

       215.   Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai’s

 misconduct described in this count was undertaken pursuant to Honolulu’s policies

 and practices, which are more fully described below.

                                  COUNT II
                      42 U.S.C. § 1983 —Illegal Seizure
  Against Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai

       216.    Plaintiff incorporates each paragraph of this complaint as if fully stated

 herein.

       217.   In the manner described more fully above, Defendants Namoca, Ramos,

 Muraoka, Kealoha, Nahulu, and Sugai, while acting individually, jointly, and/or in

 conspiracy with each other, as well as under color of law and within the scope of their

 employment, deprived Plaintiff of his Fourth Amendment constitutional right to his

 own property when, without probable cause, they unlawfully used asset forfeiture to

 seize items belonging to Plaintiff and never return them, even after all of the charges

 against Plaintiff have been dismissed.

       218.   The misconduct described in this count was objectively unreasonable and

 was undertaken intentionally, with malice, with reckless indifference to the rights of

 others, and with total disregard for the truth and Plaintiff’s clear innocence.

       219.   As a result of the Defendants’ misconduct described in this count,

                                            45

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 46 of 59              PageID #:
                                    903


 Plaintiff suffered loss of property and money, and suffered mental anguish,

 humiliation, degradation, physical and emotional pain and suffering, and other

 grievous and continuing injuries and damages.

       220.   Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai’s

 misconduct described in this count was undertaken pursuant to Honolulu’s policies

 and practices, which are more fully described below.

                                    COUNT III
   42 U.S.C. § 1983 – Violations of the Fourteenth Amendment, Due Process
  Against Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai

       221.   Plaintiff incorporates each paragraph of this complaint as if restated fully

 herein.

       222.   As described, Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu,

 and Sugai, while acting individually, jointly, and/or in conspiracy with each other, as

 well as under color of law and within the scope of their employment, deprived Plaintiff

 of his constitutional right to due process and his right to a fair trial.

       223.   In the manner described more fully above, Defendants Namoca, Ramos,

 Muraoka, Kealoha, Nahulu, and Sugai withheld exculpatory and impeachment

 evidence from Plaintiff, his attorneys, and prosecutors, among others, thereby

 misleading and misdirecting Plaintiff’s criminal prosecution, including: evidence of

 coercion and threats made to manipulate witnesses to falsely implicate Plaintiff

 despite knowing he was innocent; evidence of deals and promises made to incentivize

 false inculpatory testimony against Plaintiff; their own misconduct in coercing and

 fabricating evidence and testimony; and that they had fabricated police reports and


                                              46

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 47 of 59               PageID #:
                                    904


 warrant affidavits.

       224.   Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai

 knew there was no credible evidence tying Plaintiff to drug trafficking of

 methamphetamine. Had they disclosed this exculpatory evidence, the evidence would

 have proved Plaintiff’s innocence, cast doubt on the entire police investigation and

 prosecution, and led to the end of Plaintiff’s detention and prosecution.

       225.   In addition, on information and belief, Defendants Namoca, Ramos,

 Muraoka, Kealoha, Nahulu, and Sugai concealed and fabricated additional evidence

 that is not yet known to Plaintiff.

       226.   In addition, as described more fully above, Defendants Namoca, Ramos,

 Muraoka, Kealoha, Nahulu, fabricated and solicited false evidence, including witness

 statements and testimony they knew to be false, fabricated police reports and other

 evidence falsely implicating Plaintiff, obtained charges against Plaintiff, forced

 Plaintiff to endure four criminal trials and spend years imprisoned in jail based upon

 that false evidence, and failed to correct fabricated evidence they knew to be false

 when it was used against Plaintiff during his criminal prosecution, including at his

 trials. In fabricating evidence, Defendants Ramos, and possibly others, used coercive

 and improper tactics he knew were likely to lead to the generation of false and

 unreliable evidence, and Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and

 Sugai relied upon such evidence despite knowing Plaintiff was innocent.

       227.   Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai

 performed the above-described acts under color of state law, deliberately,


                                            47

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 48 of 59                PageID #:
                                    905


 intentionally, with malice or reckless disregard for the truth and Plaintiff’s rights and

 with deliberate indifference to Plaintiff’s clearly established constitutional rights.

          228.   As a result of Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu,

 and Sugai’s misconduct described in this Count, Plaintiff suffered loss of liberty, great

 mental anguish, humiliation, degradation, physical and emotional pain and suffering,

 and other grievous and continuing injuries and damages.

          229.   Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai’s

 misconduct described in this count was undertaken pursuant to Honolulu’s policies

 and practices, which are more fully described below.

                                 COUNT IV
                   42 U.S.C. § 1983 – Failure to Intervene
  Against Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai

          230.   Plaintiff incorporates each paragraph of this complaint as if restated

 fully herein.

          231.   In the manner described above, during the constitutional violations

 described above, Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai

 stood by without intervening to prevent the violation of Plaintiff’s constitutional

 rights, even though they had the duty and the opportunity to do so.

          232.   Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai had

 a duty and reasonable opportunity to prevent this harm to Plaintiff, but they failed to

 do so.

          233.   The misconduct described in this count was objectively unreasonable and

 was undertaken intentionally with willful indifference to Plaintiff’s constitutional


                                              48

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 49 of 59               PageID #:
                                    906


 rights.

       234.      As a result of Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu,

 and Sugai’s failure to intervene to prevent the violation of Plaintiff’s constitutional

 rights, Plaintiff suffered loss of liberty, great mental anguish, humiliation,

 degradation, physical and emotional pain and suffering, and other grievous and

 continuing injuries and damages as set forth above.

       235.      Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai’s

 misconduct described in this count was undertaken pursuant to Honolulu’s policies

 and practices, which are more fully described below.

                                        COUNT V
                              42 U.S.C. § 1983 – Conspiracy
                          Against the Police Officer Defendants

       236.      Plaintiff incorporates each paragraph of this complaint as if restated

 fully herein.

       237.      Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai

 reached an agreement among themselves to frame Plaintiff for drug trafficking crimes

 he did not commit, and thereby to deprive Plaintiff of his constitutional rights, as

 described above. This agreement was first reached before arresting Plaintiff, and it

 remained in place throughout all periods of his wrongful detention, prosecution, and

 incarceration.

       238.      In addition, Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu,

 and Sugai conspired before Plaintiff’s arrest, and continued to conspire after he was

 charged and through various phases of his criminal prosecution to deprive Plaintiff of


                                              49

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 50 of 59                   PageID #:
                                    907


 exculpatory material to which he is entitled and that would have led to his earlier

 exoneration.

       239.     In this manner, Defendants Namoca, Ramos, Muraoka, Kealoha,

 Nahulu, and Sugai, acting in concert with each other and with other co-conspirators,

 known and unknown, conspired by concerted action to accomplish an unlawful

 purpose and/or a lawful purpose by unlawful means.

       240.     In furtherance of the conspiracy, each co-conspirator committed overt

 acts and was an otherwise willful participant in joint activity.

       241.     As a result of this illicit prior agreement, Plaintiff suffered loss of liberty,

 great mental anguish, humiliation, degradation, physical and emotional pain and

 suffering, and other grievous and continuing injuries and damages as set forth above.

       242.     The misconduct described in this count was objectively unreasonable and

 was undertaken intentionally and with willful indifference to Plaintiff’s constitutional

 rights.

       243.     Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai’s

 misconduct described in this count was undertaken pursuant to Honolulu’s policies

 and practices, which are more fully described below.

                                       COUNT VI
                       42 U.S.C. § 1983 – Policy & Custom Claims
                                    Against Honolulu

       244.     Plaintiff incorporates each paragraph of this complaint as if fully

 restated herein.

       245.     Plaintiff’s injuries described in this complaint and the violations of his


                                               50

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 51 of 59              PageID #:
                                    908


 constitutional rights discussed above were caused by the policies and customs of

 Honolulu, as well as by the actions of policy-making officials for Honolulu.

       246.   At all times relevant to the events described in this complaint and for a

 period of time before and after, Honolulu failed to promulgate proper or adequate

 rules, regulations, policies, and procedures governing: the conduct of officers in using

 informants, setting up “controlled buys,” the collection, documentation, preservation,

 testing, and disclosure of evidence, including physical evidence, material exculpatory

 evidence and impeachment evidence, and information bearing upon the credibility of

 both lay and law-enforcement witnesses; writing of police reports and taking of

 investigative notes; obtaining statements and testimony from witnesses; and the

 maintenance of investigative files and disclosure of those files in criminal proceedings.

       247.   In addition or alternatively, Honolulu failed to promulgate proper and

 adequate rules, regulations, policies, procedural safeguards, and procedures for the

 training and supervision of officers and agents of the Honolulu Police Department,

 with respect to using informants, setting up “controlled buys,” techniques to be used

 when questioning criminal suspects and witnesses; the production and disclosure of

 evidence, including physical evidence, material exculpatory evidence and

 impeachment evidence, and information bearing upon the credibility of both lay and

 law-enforcement witnesses; the writing of police reports and taking of investigative

 notes; obtaining statements and testimony from witnesses; and the maintenance of

 investigative files and disclosure of the files in criminal proceedings.

       248.   Honolulu has also adopted unwritten practices, despite its written


                                             51

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 52 of 59                PageID #:
                                    909


 policies, that allow officers to using informants, setting up “controlled buys,” produce

 false and misleading documents, and otherwise target investigations at innocent

 people, as described above, making its written guidance entirely ineffective.

       249.   Officers and agents of Honolulu committed these failures to promulgate

 proper or adequate rules, regulations, policies, and procedures and the adoption of

 unwritten practices “off the books.” Had Honolulu promulgated and enforced

 appropriate policies and practices, then the violation of Plaintiff’s constitutional rights

 would have been prevented.

       250.   In addition, at all times relevant to the events described in this

 complaint and for a period of time before, Honolulu had notice of a practice and

 custom by officers and agents of the Honolulu Police Department and City and County

 of Honolulu pursuant to which individuals suspected of criminal activity, like

 Plaintiff, were falsely implicated in crimes they did not commit through the use of

 unreliable informants and other people actually involved in drug trafficking.

       251.   In addition, at all times relevant to the events described in this

 complaint and for a period of time before, Honolulu had notice of practices and

 customs of officers and agents of the Honolulu Police Department and City and

 County of Honolulu, that included one or more of the following: (1) officers did not

 record investigative information in police reports, did not maintain proper

 investigative files, and/or did not disclose investigative or other materials to

 prosecutors and criminal defendants; (2) officers falsified statements and testimony of

 witnesses; (3) officers fabricated false evidence implicating criminal defendants in


                                             52

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 53 of 59               PageID #:
                                    910


 criminal conduct; (4) officers failed to maintain and/or preserve evidence and/or

 destroyed evidence, including physical evidence; and/or (5) officers pursued wrongful

 prosecution through profoundly flawed investigations.

        252.   These practices and customs, individually and/or together, were allowed

 to flourish because the leaders, supervisors, and policymakers of the County of

 Riverside and/or the County of San Bernardino directly encouraged and were thereby

 the moving force behind the very type of misconduct at issue by failing to adequately

 train, supervise, and control their officers, agents, and employees on proper

 interrogation techniques and by failing to adequately punish and discipline prior

 instances of similar misconduct, thus directly encouraging future abuses like those

 affecting Plaintiff.

        253.   The above practices and customs, so well settled as to constitute de facto

 policies of Honolulu, were able to exist and thrive, individually and/or together,

 because policymakers with authority over the same exhibited deliberate indifference

 to the problem, thereby effectively ratifying it.

        254.   In addition, the misconduct described in this count was undertaken

 pursuant to Honolulu’s policies and practices in that the constitutional violations

 committed against Plaintiff were committed with the knowledge, approval, or

 endorsement of persons with final policymaking authority for the City and County of

 Honolulu or were actually committed by persons with such final policymaking

 authority.

        255.   As a consequence, the final policy makers for Honolulu approved of,


                                             53

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 54 of 59                 PageID #:
                                    911


 adopted, and therefore ratified the actions of the Individual Defendants, including

 their violations of Plaintiff’s constitutional rights, making Honolulu liable for this

 misconduct. In fact, on information and belief, rather than taking steps to correct the

 obvious faults and failures with the investigation, including through training or

 discipline, the final policy makers for Honolulu further ratified the actions of the

 Individual Defendants by continuing to employ them, promote them, and approve of

 their work on the prosecution of Plaintiff that resulted in Plaintiff’s wrongful arrest,

 prosecution, incarceration, and harm.

       256.      Plaintiff’s injuries and the constitutional violations he suffered were

 caused by officers, agents, and employees of Honolulu, including but not limited to the

 Individual Defendants, who acted pursuant to one or more of the policies, practices,

 and customs set forth above in engaging in the misconduct described in this count.

                                 COUNT VII
        State Law Claim – Intentional Infliction of Emotional Distress
  Against Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai

       257.      Plaintiff incorporates each paragraph of this complaint as if restated

 fully herein.

       258.      Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai’s

 actions and conduct as set forth above were intentional, reckless, extreme, and

 outrageous. Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai’s

 actions were rooted in an abuse of power or authority, and were undertaken with

 intent to cause, or were in reckless disregard for the probability that they would cause

 Plaintiff severe emotional distress, as more fully alleged above.


                                               54

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 55 of 59               PageID #:
                                    912


       259.      As an actual and proximate result of Defendants Namoca, Ramos,

 Muraoka, Kealoha, Nahulu, and Sugai’s actions, Plaintiff suffered and continues to

 suffer severe emotional distress.

                                COUNT VIII
         State Law Claim – Negligent Infliction of Emotional Distress
  Against Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai

       260.      Plaintiff incorporates each paragraph of this complaint as if restated

 fully herein.

       261.      Alternatively, Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu,

 and Sugai’s actions and conduct as set forth above were negligent but still extreme,

 and outrageous. Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai’s

 actions were rooted in an abuse of power or authority, and were undertaken

 negligently and with disregard for the probability that they would cause Plaintiff

 severe emotional distress, as more fully alleged above.

       262.      As an actual and proximate result of the Defendants Namoca, Ramos,

 Muraoka, Kealoha, Nahulu, and Sugai’s actions, Plaintiff suffered and continues to

 suffer severe emotional distress.

                                COUNT IX
                    State Law Claim – Civil Conspiracy
  Against Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai

       263.      Plaintiff incorporates each paragraph of this complaint as if restated

 fully herein.

       264.      As described more fully above, Defendants Namoca, Ramos, Muraoka,

 Kealoha, Nahulu, and Sugai, acting in concert with other co-conspirators, known and


                                              55

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 56 of 59               PageID #:
                                    913


 unknown, reached an agreement among themselves to frame Plaintiff for a crime he

 did not commit and conspired by concerted action to accomplish an unlawful purpose

 by unlawful means. In addition, these co-conspirators agreed among themselves to

 protect one another from liability for depriving Plaintiff of his rights.

       265.      In furtherance of the conspiracy, each of the co-conspirators committed

 overt acts and was otherwise a willful participant in joint activity.

       266.      The violations of Hawaii law described in this complaint, including but

 not limited to the Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and

 Sugai’s malicious prosecution of Plaintiff and their infliction of emotional distress,

 were accomplished by Defendants’ conspiracy.

       267.      The misconduct described in this count was objectively unreasonable and

 was undertaken intentionally and with willful indifference to Plaintiff’s constitutional

 rights.

       268.      As a result of Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu,

 and Sugai’s misconduct described in this count, Plaintiff suffered loss of liberty, great

 mental anguish, humiliation, degradation, physical and emotional pain and suffering,

 and other grievous and continuing injuries and damages.

                                COUNT X
                 State Law Claim — Malicious Prosecution
  Against Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai

       269.      Plaintiff incorporates each paragraph of this complaint as if restated

 fully herein.

       270.      Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai’s


                                              56

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 57 of 59                 PageID #:
                                    914


 actions and conduct as set forth above were malicious, as they maliciously initiated

 proceedings against the Plaintiff without probable cause, resulting in Plaintiff’s

 wrongful detention and prosecution until the charges were ultimately dismissed and

 the criminal prosecuted terminated in Plaintiff’s favor, as more fully alleged above.

       271.      As a result of the Defendants Namoca, Ramos, Muraoka, Kealoha,

 Nahulu, and Sugai’s misconduct described in this count, Plaintiff suffered loss of

 liberty, great mental anguish, humiliation, degradation, physical and emotional pain

 and suffering, and other grievous and continuing injuries and damages.

                                COUNT XI
                    State Law Claim —Abuse of Process
  Against Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai

       272.      Plaintiff incorporates each paragraph of this complaint as if restated

 fully herein.

       273.      After initiating proceedings against the Plaintiff, Defendants Namoca,

 Ramos, Muraoka, Kealoha, Nahulu, and Sugai continued to commit multiple willful

 actions for the improper purpose of prosecuting Plaintiff for a crime he did not

 commit, as more fully alleged above. Defendants Namoca, Ramos, Muraoka, Kealoha,

 Nahulu, and Sugai used the courts, including with their authority as law enforcement

 officers for the City of Honolulu to cause pain and harm to Plaintiff despite his

 innocence and for an improper purpose.

       274.      As a result of Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu,

 and Sugai’s misconduct described in this count, Plaintiff suffered loss of liberty, great

 mental anguish, humiliation, degradation, physical and emotional pain and suffering,


                                              57

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 58 of 59                PageID #:
                                    915


 and other grievous and continuing injuries and damages.

                                      COUNT XII
                         State Law Claim –Respondeat Superior
                                   Against Honolulu

       275.      Plaintiff incorporates each paragraph of this complaint as if restated

 fully herein.

       276.      Plaintiff suffered the aforementioned injuries as a proximate result of the

 misconduct of Defendants Namoca, Ramos, Muraoka, Kealoha, Nahulu, and Sugai.

       277.      During all relevant times, Defendants Namoca, Ramos, Muraoka,

 Kealoha, Nahulu, and Sugai were employees and agents of the Honolulu Police

 Department and the City and County of Honolulu, acting within the scope of their

 employment or agency.

       278.      Defendant Honolulu is liable as principal for all torts committed by its

 agents.

           WHEREFORE, Plaintiff SEFO FATAI, respectfully requests this Court enter a

  judgment in his favor and against Defendants CITY AND COUNTY OF

  HONOLULU, SERGEANT EDGAR NAMOCA, OFFICER MARK RAMOS; OFFICER

  FUMIKAZU MARAOKA, OFFICER JOSHUA NAHULU, OFFICER MARK

  KEALOHA, and OFFICER BOYCE SUGAI awarding compensatory damages,

  attorneys’ fees and costs against each defendant, and, because they acted willfully,

  wantonly, and/or maliciously, punitive damages against each of the individual

  defendants, and any other relief this Court deems just and appropriate, including but

  not limited to injunctive and equitable relief against the City of Honolulu.


                                              58

 Second Amended Complaint
Case 1:19-cv-00603-DKW-WRP Document 101 Filed 04/07/21 Page 59 of 59        PageID #:
                                    916


                                     JURY DEMAND

        Plaintiff SEFO FATAI hereby demands a trial by jury pursuant to Federal

  Rule of Civil Procedure 38(b) on all issues so triable.


 DATED: April 7, 2021.

                                                  SEFO FATAI

                                                  By: /s/ David B. Owens


 JENNIFER BROWN, #10885
 P.O. Box 8415
 Honolulu, HI 96830
 (808) 554-5576
 hawaiicivilrightsproject@gmail.com

 DAVID B. OWENS*
 LOEVY & LOEVY
 100 S. King Street, #100
 Seattle, WA 98104
 (312) 243-5900 *admitted pro hac vice




                                             59

 Second Amended Complaint
